ON MOTION FOR REHEARING
PER CURIAM.
By their Motion for Rehearing or Transfer Page and Killian allege this court failed to consider a decisive question. The motion states: “The question overlooked is: Did the school board violate the requirements of Section 177.086 RSMo by awarding the contract to Crawford?” They argue the contract violated that section and was void because it provided an earlier completion date than did the specifications.
It is well settled that an appellate court will review a case only upon the theory advanced at trial. Collins v. Drake, 746 S.W.2d 424 (Mo.App.1988). “[To] consider the suggested facts and result alleged to flow therefrom would be to allow presentation of a theory for the first time in this court, a practice which is not permitted.” Morris v. Kansas City, 391 S.W.2d 198, 200 (Mo.1965).
Further, an error not asserted in a point in an appellant’s brief may not be raised in a reply brief, Application of Gilbert, 563 S.W.2d 768 (Mo. banc 1978), or in a Motion for Rehearing. Missouri Appellate Practice and Extraordinary Remedies (MoBar-CLE 3rd ed. 1981). Appellant presented “complaints not made in its original brief and raised for the first time in its Motion for Rehearing. These matters are not in compliance with Civil Rule 83.16 V.A.M.R. and will be disregarded.” Masonic Temple Association of St. Louis v. Farrar, 422 S.W.2d 95, 113 (Mo.App.1967).
By their pleadings in the trial court Page and Killian did not allege the contract with Crawford was invalid because it provided for a completion date earlier than the date called for by the specifications. The only allegation was that the contract with Crawford was invalid because it was not awarded to the lowest bidder.
In the applicable point in their appellants’ brief Page and Killian state:
The trial court erred in dismissing the injunction, declaratory judgment and mandamus actions because: (a) The court found that KCC was the lowest responsible bidder for a contract under § 177.086 RSMo, ... and concluded that the Board had discretion, despite those facts, to award the contract to the second lowest bidder, Crawford, because the Board liked Crawford’s appearance or thought he might be more qualified. The court erroneously concluded that the Board had authority and discretion to reject the low bid even though it was qualified and responsible, and met all bid specifications.
Page and Killian did not by any point present the question they now contend was overlooked.
The cases cited establish that under the statute the Board had discretion to reject the low bid of Killian. They also establish that as the Board acted in good faith it was proper for it to award the contract to the next lowest bidder Crawford. The question of whether or not a provision in that contract more favorable to the school district than called for by the specifications invalidates the contract was not and is not before this court. Cf. Pascoe v. Barium, 247 Mich. 343, 225 N.W. 506, 65 A.L.R. 833 (1929); Gridley v. Engelhart, 322 N.W.2d 3 (S.D.1982).
The motion is denied.
FLANIGAN, J., concurs in result.